Citation Nr: 1441919	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for right lung cancer with status-post pneumonectomy and residual obstructive lung disease. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active duty for almost 25 years from December 1963 to August 31, 1988, prior to his retirement.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision, in relevant part, granted entitlement to service connection for the disability on appeal and assigned a non-compensable rating, effective May 20, 2009.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the RO's determination.  In September 2011, the RO issued a statement of the case (SOC) continuing the assigned rating.  That same month, the Veteran perfected an appeal as to this issue.

In October 2012, the Veteran testified before the Board at the RO in Roanoke, Virginia.  A transcript of the hearing is associated with the claims file.  In December 2012, the Veteran submitted additional medical records and waived RO consideration of the evidence.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his October 2012 hearing, the Veteran essentially testified that his respiratory disability had increased in severity since his March 2010 VA examination.  He stated that he was having difficulty breathing with nearly any type of exertion, including working in the yard, going to the mall, or fishing with friends.  The 

Veteran also reported that he was scheduled for a medical appointment at the VA Medical Center (VAMC) in Richmond, Virginia, within a couple weeks.  Although he was not certain, he indicated that he might undergo pulmonary function testing at that time.

In December 2012, the Veteran submitted updated medical records from the Richmond VAMC.  A review of the records did not disclose the results of any recent pulmonary function testing or other probative information.

In light of the foregoing, and further considering that the Veteran's respiratory disability has not been assessed since May 2010, the Board finds that a new examination should be scheduled to determine the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The AOJ should also obtain any outstanding treatment records from the Richmond VAMC related to the Veteran's respiratory disability for the period from November 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records relevant to the Veteran's disability from November 2012 to the present.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected respiratory disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

The examination report should include the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV-1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiac and/or respiratory limitation).

These findings are needed to evaluate the Veteran's disability in accordance with the applicable rating criteria.

The examiner should also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catheterization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy.

If there is a disparity in the results of the PFT, the examiner should state which result(s) most accurately reflects the level of the Veteran's disability.


3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

